DETAILED ACTION
Claims 1-13, 15-17 and 19-22 are pending in the Instant Application. 
Claims 1-13, 15-17 and 19-22 are rejected (Final Rejection). 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 3, 4, 9-13, 15, 16 and 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Bates et al. (“Bates”), United States Patent Application Publication No. 2011/0010307, in view of Al-Kofahi et al. (“Kofahi”), United States Patent Application Publication No. 2003/0101181. 




As per claim 1, Bates discloses a system to generate personalized user recommendations comprising: 
one or more processors ([0175]); and 

identifying a plurality of words associated with a first item listing ([0004] wherein an article can be an advertisement, which is a first item listing since it is an advertisement for the sale of an item and [0075] wherein the words in the article are determined, after the removing of stop-words, stemming, and title/link extraction), based on user interaction with the first  item listing  in a network-based marketplace ([0075] wherein the processing of a document is done based on an interaction, which in this case is giving the article a thumps-up); 
identifying a second item listing with which a user has had an interaction  ([0012] wherein a second article is determined that the user has interacted with as described in [0075]); 
identifying listing words included in the second item listing ([0012] wherein the steps listed in [0011], including determining words as described in [0075]); identifying word vectors of the plurality of word vectors that include the listing words ([0012] [0011] and [0076] wherein word vectors are created); identifying second words semantically related to the listing words based on the identified word vectors ([0165] wherein the listing words are mixed i.e. identifying related words that are vectors of the first article) ; 
first ranking the second words responsive to the scores of their respective word vectors; 
second ranking a plurality of item listings of the network-based marketplace responsive to the first ranking of the second words ([0165]-[0166] wherein the words are ranked in relation to their vectors in comparison to the item listings); and 
([0166] wherein a product is recommended based on the second ranking), but does not disclose constructing a plurality of word vectors based on the plurality of words, each word vector including a pair of words from the plurality of words; 
scoring each of the plurality between the pair of word vectors based on a semantic relatedness of words included in the word respective vectors. However, Kofahi teaches constructing a plurality of word vectors based on the plurality of words, each word vector including a pair of words from the plurality of words ([0048] wherein noun-word pairs are described for classification); 
scoring each of the plurality of word vectors based on a semantic relatedness between the pair words included in the word respective vectors ([0057] wherein vh is the vector assigned to each word pair).
Both Bates and Kofahi describe a method of calculating similarity between texts. One could apply the word-pair vectors in Kofahi instead of the vectors for the words in a document in Bates to teach the claimed invention. The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham. One such rationale is (B) Simple substitution of one known element for another to obtain predictable results. Here, Bates creates a vector for a document using multiple words, but does not expressly use word pairs. One could substitute the vector in Bates with the vector in Kofahi and the result would be predictable because both represent the same type of value, and use the same types of input, but just limit the 

As per claim 3, note the rejection of claim 1 where Bates and Kofahi are combined. The combination teaches the system of claim 1. Bates further discloses wherein the interaction with the second item listing includes a contextual identifier, the contextual identifier including accessing the second item listing, viewing the second item listing, storing the second item listing, or causing processing of the second item listing ([0153] wherein viewing is visiting, which is monitored, which requires an identifier for that condition).  

As per claim 4, note the rejection of claim 1 where Bates and Kofahi are combined. The combination teaches the system of claim 3. Bates further discloses wherein assigning a quality score to the interaction with the second item listing responsive to the contextual identifier included in the interaction with the second item listing ([0153] wherein visitation is monitored, and a quality score is given based on the timing of the click).  

As per claim 9, note the rejection of claim 1 where Bates and Kofahi are combined. The combination teaches the system of claim 1. Bates further discloses wherein outputting ([0166] wherein products are displayed with an indication that they are part of a collection, similar product recommendations).  

As per claim 10, note the rejection of claim 1 where Bates and Kofahi are combined. The combination teaches the system of claim 1. Bates further discloses wherein outputting data related to a guide recommendation responsive to receiving an indication that other users engaging in interactions with the recommended third item listing also engage in interactions with a guide associated with the recommended third item listing ([0159] wherein interactions with others are taken into consideration in recommending the third item).  

As per claim 11, note the rejection of claim 1 where Bates and Kofahi are combined. The combination teaches the system of claim 1. Bates further discloses wherein receiving an indication that the user has engaged in multiple user interactions with the recommended third item listing and assigning a higher recommendation ranking to the recommended third item listing in response to the indication ([0019] wherein multiple user interactions are unique visits and a higher weight is given, giving a third item a higher rank/similarity measure).  

As per claim 12, note the rejection of claim 1 where Bates and Kofahi are combined. The combination teaches the system of claim 11. Bates further discloses wherein receiving a second indication that the user has not fully processed the recommended  ([0067] wherein new article recommendations (ones have not been processed by the user) are provided, giving them a “higher” rank since already visited sites are not provided at all).


As per claim 13, claim 13 is the method performed by the system of claim 1 and is rejected for the same rationale and reasoning. 

As per claim 15, claim 15 is the method performed by the system of claim 3 and is rejected for the same rationale and reasoning. 

As per claim 16, claim 16 is the method performed by the system of claim 4 and is rejected for the same rationale and reasoning. 

As per claim 20, claim 20 is substantially similar to claim 1 and is rejected for the same rationale and reasoning. 





Claims 2, 5, 6 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bates in view of Kofahi in further view of Yu et al. (“Yu”), United States Patent Application Publication No. 2010/0313141.
.
([0057] wherein vh is the vector assigned to each word pair), but does not teach assigning a coefficient to a word vector, the coefficient including a scaled number between 0 and 1 representing the score of the word vector.  However, Yu teaches comprising assigning a coefficient to a vector, the coefficient including a scaled number between 0 and 1 representing the score of the word vector ([0075] wherein a probability is calculated from the vector score, wherein the probability is a scaled number between 0 and 1, like in [0051]).  
Both Kofahi and Yu determine vectors as an intermediate value. One could use the type of vector score in Yu with the word vectors as described in the combination of Bates and Kofahi to teach the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the method of calculating word vectors in Bates and Kofahi with the vectors being in a range between 0 and 1 in Yu in order to normalize the scores base on probability. 

As per claim 5, note the rejection of claim 1 where Bates and Kofahi are combined. The combination teaches the system of claim 4, but does not teach but does not disclose the operations further comprising: ranking the listing words responsive to the quality score ([0113] wherein the relevancy score is a method of ranking the listing words by relevance).  
Both Bates and Yu determine products for a user using vectors. One could use the ranking based on a quality score in Yu with the word vectors as described in Bates to teach the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the method of calculating word vectors in Bates and Kofahi with ranking based on a quality score in Yu in order to better determine relevancy for a user. 

As per claim 6, note the rejection of claim 1 where Bates and Kofahi are combined. The combination teaches the system of claim 4, but does not teach the operations further comprising: ranking words within the plurality of words responsive to the quality score assigned to the interaction with the second item listing.  However, Yu teaches ranking words within the plurality of words responsive to the quality score assigned to the interaction with the second item listing ([0113] wherein the relevancy is the ranking score associated with the word vector).  
Both Bates and Yu determine products for a user using vectors. One could use the ranking based on a quality score in Yu with the word vectors as described in Bates to teach the claimed invention. It would have been obvious to one of ordinary skill in the art 

As per claim 17, note the rejection of claim 16 where Bates and Kofahi are combined. The combination teaches the method of claim 16, but does not teach ranking words responsive to a quality score of at least one user interaction associated with an item listing, wherein the quality score indicates a relevancy of the at least one user interaction to the item listing.  However, Yu teaches ranking words responsive to a quality score of at least one user interaction associated with an item listing, wherein the quality score indicates a relevancy of the at least one user interaction to the item listing ([0113] wherein the relevancy score is a method of ranking the listing words by relevance).  
Both Bates and Yu determine products for a user using vectors. One could use the ranking based on a quality score in Yu with the word vectors as described in Bates to teach the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the method of calculating word vectors in Bates and Kofahi with ranking based on a quality score in Yu in order to better determine relevancy for a user. 

Claims 7, 8, 19, 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bates in view of Kofahi in further view of Gildred et al. (“Gildred”), United States Patent Application Publication No. 2014/0297658.

As per claim 7, note the rejection of claim 1 where Bates and Kofahi are combined. The combination teaches the system of claim 1, but does not teach semantically refining at least one word contained in a part of at least one item listing, semantic refinement including operations to assess whether a semantic Page 3 of 12App. No. 15/295,318PATENT Amendment dated August 27, 2020 Reply to Office Action dated June 2, 2020 context of a word contained in a part of the at least one item listing meets a semantic threshold with a word within the plurality of words and to substitute the word within the plurality of words for the word contained in a part of the at least one item listing based on the semantic threshold being met.  However, Gildred teaches semantically refining at least one word contained in a part of at least one item listing, the semantic refinement including operations to assess whether a semanticPage 3 of 12App. No. 15/295,318PATENTAmendment dated August 27, 2020 Reply to Office Action dated June 2, 2020context of a word contained in the part of the at least one item listing meets a semantic threshold with a word within the plurality of words and to substitute the word within the plurality of words for the word contained in the part of the at least one item listing based on the semantic threshold being met ([0124] wherein a misspelling can be corrected if a threshold is met). 
Both Bates and Gildred analyze text. One could use the word vectors in Bates with the allowing of word variations in Gildred to teach the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the method of calculating word vectors to make recommendations in Bates and Kofahi with the word variations in Gildred in order to account for when the user may not the exact name of a product. 

([0124] wherein a word is substituted if it’s misspelled if it’s within an edit threshold of a correctly spelled term).
Both Bates and Gildred analyze text. One could do the word vectors in Bates with the allowing of word variations in Gildred to teach the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the method of calculating word vectors to make recommendations in Bates and Kofahi with the word variations in Gildred in order to account for when the user may not the exact name of a product. 



As per claim 21, note the rejection of claim 1 where Bates and Kofahi are combined. The combination teaches the system of claim 1, but does not disclose wherein the scoring of each of the plurality of word vectors based on the semantic relatedness between the pair of words included in the respective word vectors comprises scoring a first word vector of the plurality of word vectors based on how closely a meaning of a first word of the first word vector resembles a meaning of a second word of the first word vector. Kofahi teaches the pair of words included in the respective word vectors, but does not teach wherein the scoring of each of the plurality of word based on the semantic relatedness between the pair of words comprises scoring a first word of the plurality of word based on how closely a meaning of a first word resembles a meaning of a second word. However, Gildred teaches wherein the scoring of each of the plurality of word based on the semantic relatedness between the pair of words comprises scoring a first word of the plurality of word based on how closely a meaning of a first word resembles a meaning of a second word. ([0124] wherein a score is determined based on the closeness match (between the word pair), wherein the two words would mean the same if they were the same word and just misspelled).
Both Kofahi and Gildred analyze text. One could do the word vectors in Kofahi with the allowing of word variations in Gildred to teach the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the method of calculating word vectors to make recommendations in Bates 

As per claim 22, note the rejection of claim 1 where Bates and Kofahi are combined. The combination teaches the system of claim 1, but does not disclose wherein the scoring of each of the plurality of word vectors based on the semantic relatedness between the pair of words included in the respective word vectors comprises scoring a first word vector of the plurality of word vectors based on an edit distance between a first word of the first word vector and a second word of the first word vector. However, Kofahi teaches a first word vector of the plurality of word vectors, but does not teach wherein the scoring of each of the plurality of words based on the semantic relatedness between the words comprises scoring words based on an edit distance between a first word and a second word. However, Gildred teaches wherein the scoring of each of the plurality of words based on the semantic relatedness between the words comprises scoring words based on an edit distance between a first word and a second word. ([0124] wherein a word is substituted if it’s misspelled if it’s within an edit threshold of a correctly spelled term).
Both Kofahi and Gildred analyze text. One could do the word vectors in Kofahi with the allowing of word variations in Gildred to teach the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the method of calculating word vectors to make recommendations in Bates and Kofahi with the word variations in Gildred in order to account for when the user may not know the exact name of a product. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-13, 15-17 and 19-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANNAN SHANMUGASUNDARAM whose telephone number is (571)270-7763.  The examiner can normally be reached on M-F 9:00 AM -6:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KANNAN SHANMUGASUNDARAM/Primary Examiner, Art Unit 2158